Order filed February 4, 2016




                                        In The

                                   Court of Appeals
                                       For The

                            First District of Texas
                                     ___________

                               NO. 01-15-00434-CR
                                     ____________

                    ELMER MARQUEZ-NUNEZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 10-DCR-055409

                                       ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Motion to
Suppress Exhibit No. 1, used in the suppression hearing held on October 1, 2014,
and State’s Trial Exhibit No. 3.
      The exhibit clerk of the 240th District Court is directed to deliver to the
Clerk of this Court the original of State’s Motion to Suppress Exhibit No. 1, a
dash-cam video DVD used in the suppression hearing held on October 1, 2014, and
State’s Trial Exhibit No. 3, a patrol video DVD, on or before February 11, 2016.
The Clerk of this Court is directed to receive, maintain, and keep safe these
original exhibits; to deliver them to the justices of this court for their inspection;
and, upon completion of inspection, to return the original of State’s Motion to
Suppress Exhibit No. 1 and State’s Trial Exhibit No. 3, to the clerk of the 240th
District Court.

                                              PER CURIAM




                                          2